Citation Nr: 9921424	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-08 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability evaluation based on individual 
unemployability due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The appellant served on active duty from August 1962 to March 
1981.  He served three tours of duty in the Republic of Vietnam, 
was wounded in combat, and received the Purple Heart.  Other 
awards include the Vietnam Service Medal, Vietnam Campaign Medal 
(12 awards), National Defense Service Medal, Navy Commendation 
Medal (Combat V), Republic of Vietnam Armed Forces Meritorious 
Unit Citation (Gallantry Cross) and Combat Action Ribbon.

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal from an October 1997 rating decision of the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA), that denied the veteran's claim for a total 
disability evaluation based on individual unemployability due to 
service-connected disabilities.


REMAND

The appellant is claiming entitlement to a total disability 
rating based on individual unemployability due to his service-
connected post traumatic stress disorder (PTSD).  The Board notes 
that the service-connected PTSD is currently rated as 70 percent 
disabling, since December 1995 and is the appellant's only 
compensable service-connected disability.

Evidence of record indicates that the veteran was last afforded a 
VA psychiatric examination for rating purposes in March 1996.  
Subsequently, in February 1997, the veteran was involved in a 
boating accident in which he apparently sustained a significant 
head injury.  The veteran has admitted that he has not been 
employed since this accident although he attributes his 
unemployability solely to his service-connected PTSD.  The Board 
finds that an attempt should be made to obtain and associate with 
the claims folder the medical records related to treatment of 
injuries incurred in the boating accident, as well as all 
psychiatric treatment records dated prior to and subsequent to 
February 1997.  

VA has a duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
United States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 1999) 
(the Court) has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to support 
his claim includes obtaining adequate VA examination.  This duty 
is neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  This duty also includes providing 
additional VA examinations by a specialist when recommended.  
Hyder v. Derwinski, 1 Vet. App. 221 (1991).

The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability will 
be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

Thus, the Board finds that this case must be REMANDED for 
additional development of the record as follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and approximate dates of 
treatment of all medical providers, VA and 
non-VA, inpatient and outpatient, from whom 
he has received treatment for injuries 
received in the February 1997 boating 
accident, as well as his service-connected 
psychiatric disorder (dated both prior and 
subsequent to the accident).  After 
securing any necessary authorization or 
medical releases, the RO should obtain and 
associate with the claims file legible 
copies of the veteran's complete treatment 
reports from all sources identified whose 
records have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.

2.  A field investigation should be 
undertaken with particular reference to the 
veteran's social and industrial adjustment 
over the past several years in the 
community where he resides.  Contact should 
be made with disinterested persons, 
neighbors, prior employers, former co-
workers, tradespeople and others who may 
have knowledge of the veteran's social and 
industrial adjustment.  The record 
indicates that the veteran last worked for 
Crewboats, Inc., as an inshore captain.  
Any former employers contacted should be 
asked to provide information as to absences 
from work and the reasons therefor (if 
known).  Information should be obtained as 
to whether or not persons contacted have 
observed the appellant to manifest signs or 
symptoms of illness (particularly of PTSD), 
disease, defect, abnormality or misconduct 
(such as alcoholism or drug abuse).  In 
connection with these observations, a 
detailed account of the facts observed and 
the dates of observation should be 
recorded.  Information should also be 
obtained as to the on-the-job head injury 
incurred in February 1997, as well as 
information as to any workman compensation 
claim and/or medical disability claim 
filed.

3.  The veteran should then be afforded VA 
examinations by specialists in psychiatry 
(and neurology if the RO deems it warranted 
by the medical evidence obtained regarding 
the veteran's head injury in February 
1997).  The claims file and a separate copy 
of this remand must be made available to 
and reviewed by each examiner prior and 
pursuant to conduction and completion of 
the examinations and the examination 
reports must be annotated by the examiners 
in this regard.  

Each specialist should furnish an opinion 
in his area of expertise, concerning the 
nature and extent of the veteran's service-
connected PTSD as well as any other 
diagnosed disorder(s) to include any 
residuals from his nonservice-connected 
head injury.  The psychiatric examiner 
should, to the extent possible, 
differentiate between the symptoms of the 
service-connected PTSD and the symptoms of 
any other diagnosable psychiatric 
disorders.  All indicated special studies 
deemed necessary, to include, but not 
limited to psychological studies, should be 
accomplished.  

As part of the psychiatric examination, the 
veteran should also be provided a social 
and industrial survey by a qualified social 
worker in order to determine the degree of 
work impairment caused by his service- 
connected disorders, particularly his PTSD.  
The examiners must render a joint opinion 
as to the effect that these service-
connected disorders have upon the veteran's 
ability to work.  The examiners should also 
include a complete rationale for all 
opinions expressed.

3. Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed. In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures. Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should readjudicate 
the issue of entitlement to a total 
disability evaluation based on individual 
unemployability due to service-connected 
disability.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.

Thereafter, the case should be returned to the Board for final 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the RO.

After the appellant and his representative have been given an 
opportunity to respond, the case file should be returned to the 
Board for further appellate review, if necessary.  The purpose of 
this REMAND is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate disposition 
of this appeal.  The appellant may present additional evidence or 
argument while the case is in remand status to the RO.  Cf. 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).










